Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1476
                       Lower Tribunal No. 12-48902
                          ________________


              William Alvarez and Bethaida Alvarez,
                                 Petitioners,

                                     vs.

                              Mark Cantor,
                                Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Peter R. Lopez, Judge.

     Coffey Burlington, P.L., and Kendall Coffey, Jeffrey B. Crockett,
David J. Zack, and Dorothy C. Kafka, for petitioners.

      do Campo & Thornton, P.A., and John Thornton, Orlando do Campo,
Daniela Jaramillo, and Michael J. Rutledge; and Donet, McMillan & Trontz,
P.A., and David A. Donet, Jr., for respondent.


Before EMAS, HENDON, and GORDO, JJ.

     HENDON, J.
      William Alvarez and Bethaida Alvarez (collectively, “Petitioners”),

seek certiorari review of the trial court’s order granting the second

amended motion for leave to add a claim for punitive damages filed by

Mark Cantor (“Respondent”). We deny the petition.

      The record before this Court reflects that the trial court complied with

the procedural requirements of section 768.72(1), Florida Statutes (2021).

The Respondent proffered evidence in support of his claim for punitive

damages against the Petitioners, and following a hearing, the trial court

entered a thorough order finding that the Respondent’s proffer was

sufficient to support the claim for punitive damages against the Petitioners,

both individually and collectively. See Event Depot Corp. v. Frank, 269 So.

3d 559, 561-63 (Fla. 4th DCA 2019) (recognizing that the scope of an

appellate court’s certiorari review of an order granting a motion for leave to

add a claim for punitive damages is limited to whether the trial court

complied with the procedural requirements of section 768.72, but certiorari

review is not available to review the sufficiency of the respondent’s

evidentiary proffer); see also E.R. Truck & Equip. Corp. v. Gomont, 300 So.

3d 1230, 1231 (Fla. 3d DCA 2020); Sedgwick Claims Mgmt. Servs. v.

Rodriguez, 299 So. 3d 477, 478-79 (Fla. 3d DCA 2020). Accordingly, we




                                      2
deny the petition for writ of certiorari and, in doing so, conclude that the

arguments raised by the Petitioners lack merit.

     Petition denied.




                                     3